TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

James Foriest                                )   Docket No. 2017-06-0413
                                             )
v.                                           )   State File No. 92945-2016
                                             )
United Parcel Service, Inc., et al.          )
                                             )
                                             )
Appeal from the Court of Workers’            )
Compensation Claims                          )
Joshua D. Baker, Judge                       )

                    Vacated and Remanded—Filed August 10, 2018
                                 Corrected Version

The employee, a package delivery driver, suffered a knee injury in the course and scope
of his employment. The employer denied the claim based upon its belief the injury was
idiopathic and did not arise primarily out of the employment. Following the trial court’s
denial of benefits after an expedited hearing, the employee obtained additional medical
proof and requested a bifurcation of the trial. The trial court agreed to adjudicate issues
involving compensability, medical care, and temporary disability benefits and reserve
ruling on permanent disability benefits. Following a trial, the court determined the claim
was compensable and ordered the employer to provide temporary disability and medical
benefits. The trial court noted that its decision was “not a final order” and did not
“address all contested issues.” We conclude that the issues tried were not ripe for
adjudication and that this appeal is premature. Accordingly, we vacate the trial court’s
order, dismiss the appeal, and remand the case.

Presiding Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board in
which Judge Timothy W. Conner joined. Judge David F. Hensley concurred in part and
dissented in part.

David T. Hooper, Brentwood, Tennessee, for the employer-appellant, United Parcel
Service, Inc.

Stephen D. Karr, Nashville, Tennessee, for the employee-appellee, James Foriest




                                            1
                           Factual and Procedural Background

       James Foriest (“Employee”), a fifty-nine-year-old resident of Kingston Springs,
Tennessee, is a package delivery driver employed by United Parcel Service, Inc.
(“Employer”). He has been assigned to drive the same route for over twenty years and
makes up to 150 stops at commercial and residential locations, which requires him to
walk from nine to thirteen miles a day. In 2009, he suffered a work-related right knee
injury and underwent a total knee replacement surgery. He testified the surgery was
successful and that, after returning to work without restrictions, he had no problems or
complications from the surgery.

        On October 11, 2016, Employee and his supervisor were working together as part
of Employee’s annual safety evaluation when Employee stopped at a vacant lot to take a
break. After stepping out of his truck and taking a few steps, his right knee “popped” and
he felt pain. Employee testified he was not experiencing any problems with his knee that
day before it popped and had experienced no problems with the knee in the days leading
up to the October 11 incident. He stated that the parking lot where he was walking was
level, that it did not have any debris on it, and that he did not step in a pothole or trip over
anything.

       The following day, Employee saw Dr. William Shell, the orthopedic surgeon who
performed his 2009 knee replacement. Dr. Shell believed Employee had dislocated his
patella, and he referred him to his partner, Dr. Allen Anderson. Dr. Anderson agreed
with Dr. Shell and recommended surgical reconstruction of the patellofemoral ligament,
which he performed on January 23, 2017. Dr. Anderson performed a second surgery to
remove a piece of the artificial knee that had broken off. Employee reported complaints
of instability in the knee following the second surgery, and Dr. Shell has recommended a
third procedure.

        Employer denied Employee’s claim for workers’ compensation benefits related to
the October 11, 2016 incident, arguing that the injury was idiopathic and, therefore, did
not arise primarily out of the employment. Following an expedited hearing, the trial
court denied benefits, concluding Employee had not met his burden of showing he would
likely prevail at trial in establishing a compensable acute injury. However, the trial court
noted that such a finding did not preclude the possibility that Employee suffered a
gradual injury but that the medical proof was insufficient to render a determination on
that issue. No appeal was filed at that time.

        After taking Dr. Shell’s deposition, Employee, instead of filing a second request
for an expedited hearing, filed a motion requesting that the court conduct a bifurcated
trial in which issues concerning compensability and medical and temporary disability
benefits would be addressed, but issues concerning permanent disability benefits would
be reserved. The trial court granted the motion and ordered that a trial be held at which

                                               2
“the Court will adjudicate all issues other than permanent disability benefits and future
medical benefits.” The court also stated in its order that it would “convene a second
hearing to determine permanent disability benefits and medical benefits.”

        Following the trial, the court ruled Employee had established a compensable
gradual injury to his knee and was entitled to medical and temporary disability benefits.
The court awarded Employee his past medical expenses, on-going treatment with Dr.
Shell, and temporary disability benefits. The court stated in its order that “[t]he issues of
permanent disability benefits and permanent medical benefits are reserved; therefore, this
is not a final order addressing all contested issues in this claim.”

       Employer has appealed the finding of compensability, asserting that the proof
preponderates against the court’s determination that Employee suffered a compensable
gradual injury. Employer further asserts that Employee’s current condition is related to
his 2009 injury and is controlled by a settlement agreement pertaining to that injury. We
conclude that the issues tried were not ripe for adjudication and that this appeal is
premature.

                                   Standard of Review

       The standard we apply in reviewing a trial court’s decision presumes that the
court’s factual findings are correct unless the preponderance of the evidence is otherwise.
See Tenn. Code Ann. § 50-6-239(c)(7) (2017). When the trial judge has had the
opportunity to observe a witness’s demeanor and to hear in-court testimony, we give
considerable deference to factual findings made by the trial court. Madden v. Holland
Grp. of Tenn., Inc., 277 S.W.3d 896, 898 (Tenn. 2009). However, “[n]o similar
deference need be afforded the trial court’s findings based upon documentary evidence.”
Goodman v. Schwarz Paper Co., No. W2016-02594-SC-R3-WC, 2018 Tenn. LEXIS 8, at
*6 (Tenn. Workers’ Comp. Panel Jan. 18, 2018). Similarly, the interpretation and
application of statutes and regulations are questions of law that are reviewed de novo with
no presumption of correctness afforded the trial court’s conclusions. See Mansell v.
Bridgestone Firestone N. Am. Tire, LLC, 417 S.W.3d 393, 399 (Tenn. 2013). We are
also mindful of our obligation to construe the workers’ compensation statutes “fairly,
impartially, and in accordance with basic principles of statutory construction” and in a
way that does not favor either the employee or the employer. Tenn. Code Ann. § 50-6-
116 (2017).

                                         Analysis

                                          Ripeness

        The concept of ripeness “focuses on whether the dispute has matured to the point
that it warrants a judicial decision.” Cotton v. HUMACare, Inc., No. 2015-02-0061, 2016

                                             3
TN Wrk. Comp. App. Bd. LEXIS 42, at *11 (Tenn. Workers’ Comp. App. Bd. Sept. 14,
2016). “The central concern of the ripeness doctrine is whether the case involves
uncertain or contingent future events that may or may not occur as anticipated or, indeed,
may not occur at all.” Id.

       Here, the issue of compensability was not ripe for adjudication at an interlocutory
stage of the case. Ultimately, whether an injured worker is entitled to benefits depends
on a variety of factors including, but not limited to, medical evidence. Such evidence
cannot be complete when the injured worker is still in the midst of pursuing a course of
medical treatment, as Employee is here. As we have observed in a different context,
“[g]iven the twists and turns inherent in litigation, it seems the better practice is to resolve
such issues [when] . . . the parties and the court no longer face uncertainties over future
developments, as opposed to adjudicating disputes . . . in piecemeal fashion as the case
winds its way through the litigation process.” Andrews v. Yates Servs., LLC, No. 2016-
05-0854, 2017 TN Wrk. Comp. App. Bd. LEXIS 35, at *7-8 (Tenn. Workers’ Comp.
App. Bd. May 23, 2017).

        As noted in another case involving a bifurcated trial, future developments in the
case can impact the ultimate determination of compensability. Cotton, 2016 TN Wrk.
Comp. App. Bd. LEXIS 42, at *11. This is not to suggest that we agree or disagree with
the trial court’s assessment of the incomplete medical proof at this juncture. Rather, we
conclude that, as Employee has not yet completed his medical treatment and, in fact,
apparently needs another procedure on his knee, further developments over the course of
the litigation may well alter the rights and obligations of the parties. As such, a final
determination of the compensability of the claim has not “matured to the point that it
warrants a judicial decision.” Id. Accordingly, the trial court’s order adjudicating the
compensability of the claim is vacated.

                                      Bifurcated Trials

        Tennessee courts have cautioned against the use of bifurcated trials as a way of
resolving disputes, including workers’ compensation disputes. Indeed, our Supreme
Court’s Special Workers’ Compensation Appeals Panel has observed that bifurcated trials
“serve little purpose in workers’ compensation cases.” Jones v. Tridon, No. 01S01-9703-
CV-00057, 1997 Tenn. LEXIS 528, at *6 (Tenn. Workers’ Comp. Panel Oct. 31, 1997).
Other courts have observed that “the interests of justice will warrant a bifurcation of the
issues in only the most exceptional cases and upon a strong showing of necessity.”
Lamar Adver. Co. v. By-Pass Partners, 313 S.W.3d 779, 790 (Tenn. Ct. App. 2009)
(citation omitted).

        With respect to bifurcated trials in general, we have observed that “resolving
litigation in piecemeal fashion may delay a final resolution of [a] case and rarely serves
the interests of judicial economy.” Rucker v. Flexible Staffing Solutions of Tenn., No.

                                               4
2015-02-0126, 2016 TN Wrk. Comp. App. Bd. LEXIS 23, at *15 n.4 (Tenn. Workers’
Comp. App. Bd. May 13, 2016). This case is a good example. The parties prepared for
and participated in an expedited hearing after which the trial court filed an order denying
benefits. Over the ensuing months, the parties obtained more evidence, and a bifurcated
trial was requested and granted. The bifurcated trial was conducted, after which the trial
court filed an order disposing of some issues but not others. The order was appealed, the
parties briefed the issues, and the case is now being sent back to the trial court where
more hearings are likely with the potential of additional appeals and still more litigation.
The end result is that the case will likely remain unresolved longer than it would have
otherwise, and at greater cost and continued uncertainty to the parties.

        There are several other considerations that highlight the problematic nature of
bifurcated trials, particularly in the context of the Reform Act of 2013. First, neither the
workers’ compensation statutes nor the regulations contemplate that a bifurcated trial will
occur in a workers’ compensation case. Instead, the current statutes and regulations
provide other mechanisms for a trial court to address interlocutory disputes regarding the
initiation of medical and temporary disability benefits, namely, expedited hearings and
motions. See Tenn. Code Ann. § 50-6-239(d). A trial court has the authority to order the
initiation of benefits or deny the claim using either of these mechanisms. There is no
indication that the legislature, in passing the Reform Act of 2013, contemplated
bifurcated trials as a means of resolving workers’ compensation cases in light of the
specific framework it put in place in anticipation of interlocutory disputes, such as the
one involved here.

       Second, there is nothing in the statutes or regulations to restrict a trial court from
hearing additional evidence or changing its mind on the issues raised and decided in a
bifurcated trial, as such orders do not become final by operation of law. In other words,
nothing prevents a party who lost at a bifurcated trial from seeking additional evidence
and presenting it at a subsequent trial. For example, if as a result of a bifurcated trial an
employer is ordered to authorize surgery and during that procedure the surgeon discovers
a causative condition wholly unrelated to employment, nothing prevents the employer
from securing additional proof from that physician and contesting compensability at a
subsequent trial. As a result, despite the fact that the parties and the trial court agreed to
label the proceeding a “bifurcated compensation hearing” or something similar, it is, in
essence, an interlocutory proceeding and the trial court’s decision can be modified,
reversed, or otherwise changed at any time before the last such hearing or series of
hearings.

       Third, even if we were to affirm the trial court’s bifurcated compensation order, it
is unclear where that leaves the parties. Arguably, Employer could not appeal our
decision to the Tennessee Supreme Court because such an appeal does not fall within the
ambit of an appeal as of right as defined in Rule 3(a) of the Tennessee Rules of Appellate
Procedure. Moreover, if the bifurcated compensation order cannot be certified as final, it

                                              5
arguably does not become enforceable pursuant to Tennessee Code Annotated section 50-
6-239(c)(9). Likewise, if we were to reverse the decision of the trial court and remand
the case, Employee would have the same conundrum since he could not appeal our
decision pursuant to Tennessee Rule of Appellate Procedure 3(a) and could not proceed
with the surgery at Employer’s expense.

       Fourth, while on the surface it may seem to serve the interests of efficiency and
justice to resolve issues incrementally in separate trials, the result is often anything but
efficient. On the other hand, when litigants use the mechanisms in place and prepare
their cases for a “full evidentiary hearing,” as contemplated by Rule 0800-02-21-.02(7),
an expeditious and efficient resolution provides employees and businesses alike much
needed finality and the ability to move on. This is not to suggest that speed for the sake
of speed should be the goal. Clearly, it is not. Instead, as directed by the legislature,
workers’ compensation disputes should be resolved in a “fair, equitable, expeditious, and
efficient” manner. Tenn. Code Ann. § 4-3-1409(b)(2)(A) (2017). Moving a case toward
a resolution one inch at a time through a series of bifurcated trials is inconsistent with
these objectives. 1

       In short, as stated by our Supreme Court’s Special Workers’ Compensation
Appeals Panel, bifurcated trials “serve little purpose in workers’ compensation cases.”
Jones, 1997 Tenn. LEXIS 528, at *6. Our experience has borne this out. To date,
bifurcated cases appealed to us have resulted in more litigation, not less. 2 If the idea
behind conducting bifurcated trials in these cases was to streamline the litigation and
thereby chart an efficient course for their ultimate resolution, the end result has been just
the opposite.

                             Tennessee Rule of Civil Procedure 54.02

      Before concluding, we note that the dissent engages in an extensive discussion of
how and why Tennessee Rule of Civil Procedure 54.02 could apply to this case. Rule
54.02 states that a trial court may direct the entry of a final judgment on fewer than all
claims “only upon an express determination that there is no just reason for delay and
upon an express direction for the entry of judgment.” The order before us, however,
expressly states that it is not a final order and, therefore, is subject to change by the trial

1
 The dissent asserts that, prior to the 2013 Reform Act, it was not unusual for a trial court to bifurcate a
workers’ compensation case. However, the dissent’s supporting list of cases, spanning more than two
decades, suggests just the opposite conclusion, i.e., bifurcated trials were rare. The cases cited
undoubtedly represent an extremely small percentage of cases tried over the same period of time.
2
  See, e.g., Cotton v. HUMACare, Inc., No. 2015-02-0061, 2016 TN Wrk. Comp. App. Bd. LEXIS 42
(Tenn. Workers’ Comp. App. Bd. Sept. 14, 2016); Rucker v. Flexible Staffing Solutions of Tenn., No.
2015-02-0126, 2016 TN Wrk. Comp. App. Bd. LEXIS 23 (Tenn. Workers’ Comp. App. Bd. May 13,
2016).
                                                     6
court at any time prior to entry of a final order disposing of all issues. Thus, whether and
to what extent Rule 54.02 may apply to bifurcated trials conducted in the Court of
Workers’ Compensation Claims is an issue for another day.

        Though we express no opinion on whether Rule 54.02 applies to post-reform
cases, we do wish to address the dissent’s contention that, once a trial court issues a “final
judgment” pursuant to Rule 54.02, “such decision is reviewable by us” and, “[u]pon such
certification of finality by the Appeals Board, an appeal as of right lies to the Supreme
Court.” We respectfully disagree with this analysis. Even assuming that Rule 54.02
gives the Court of Workers’ Compensation Claims the authority to enter a “final
judgment” as to one or more but fewer than all the claims presented in a case, there is
nothing in the Workers’ Compensation Law or the Tennessee Rules of Appellate
Procedure that tolls the thirty-day deadline to appeal such a judgment to the Tennessee
Supreme Court. Indeed, Tennessee Rule of Appellate Procedure 4(a) mandates that a
notice of appeal be filed “within 30 days after the date of entry of the judgment appealed
from.” Thus, if the dissent is correct in asserting Rule 54.02 applies, then the time period
to appeal such an order to us would run concurrently with the time period to appeal to the
Tennessee Supreme Court, a result that is untenable. Under such circumstances, a party
would be taking a significant risk by electing to file a notice of appeal with us based on
the assumption that this action would toll the thirty-day deadline to appeal to the Supreme
Court mandated by Rule 4(a).

       Moreover, the dissent acknowledges that “the authority in Rule 54.02 for trial
courts to direct the entry of a final judgment seems incompatible with” language in both
Tennessee Code Annotated section 50-6-239(c)(7) (“The decision of the workers’
compensation judge shall become final thirty days after the workers’ compensation judge
enters a compensation order, unless a party in interest seeks an appeal of the decision
from the workers’ compensation appeals board pursuant to this chapter.”) and section 50-
6-217(a)(2)(B) (“For purposes of further appellate review, the workers’ compensation
appeals board must, if appropriate, certify as final the order of the court of workers
compensation claims . . . .”). Indeed, Rule 54.02, if applicable, would seem to allow a
third method for addressing the finality of a trial court’s compensation order, a method
not expressly contemplated in the Workers’ Compensation Law or accompanying
regulations.

       In the end, this is the third bifurcated trial to have been appealed to us in a two-
year span, and each one has had its share of problems resulting in the trial court’s order
being set aside. The trial court in the present case correctly acknowledged prior decisions
“hazarding against bifurcation,” as our experience to date has been that the practice
creates more problems than it resolves.




                                              7
                                       Conclusion

        For the foregoing reasons, we hold that the issue of compensability was not ripe
for a final adjudication. Accordingly, the trial court’s decision is vacated, the appeal is
dismissed, and the case is remanded.




                                            8
                           
              7(11(66((%85($82):25.(56¶&203(16$7,21
                   :25.(56¶&203(16$7,21$33($/6%2$5'
                                                      
-DPHV)RULHVW                                           'RFNHW1R
                                                       
Y                                                      6WDWH)LOH1R

8QLWHG3DUFHO6HUYLFH,QFHWDO                    
                                                       
                                                      
$SSHDOIURPWKH&RXUWRI:RUNHUV¶                     
&RPSHQVDWLRQ&ODLPV                                    
-RVKXD'%DNHU-XGJH

            &RQFXUULQJLQ3DUWDQG'LVVHQWLQJLQ3DUW)LOHG$XJXVW

+HQVOH\-FRQFXUULQJLQSDUWDQGGLVVHQWLQJLQSDUW

         ,DJUHHZLWKWKHPDMRULW\¶VGHWHUPLQDWLRQWKDWWKLVDSSHDOLVSUHPDWXUHDQGVKRXOG
EHGLVPLVVHG,UHVSHFWIXOO\GLVDJUHHKRZHYHUZLWKWKHPDMRULW\¶VGHFLVLRQWRYDFDWHWKH
WULDO FRXUW¶V RUGHU JUDQWLQJ EHQHILWV  , DOVR GLVDJUHH ZLWK WKH PDMRULW\¶V DQDO\VLV RI WKH
ELIXUFDWLRQLVVXH
         
         7KH PDMRULW\¶V UDWLRQDOH IRU YDFDWLQJ WKH WULDO FRXUW¶V GHFLVLRQ LV EDVHG RQ LWV
FRQFOXVLRQWKDWWKHFRPSHQVDELOLW\LVVXH³ZDVQRWULSHIRUDGMXGLFDWLRQDWDQLQWHUORFXWRU\
VWDJH RI WKH FDVH´  6WDWLQJ WKDW ³IXUWKHU GHYHORSPHQWV RYHU WKH FRXUVH RI WKH OLWLJDWLRQ
PD\ ZHOO DOWHU WKH ULJKWV DQG REOLJDWLRQV RI WKH SDUWLHV´ LW FRQFOXGHV WKDW ³D ILQDO
GHWHUPLQDWLRQ RI WKH FRPSHQVDELOLW\ RI WKH FODLP KDV QRW µPDWXUHG WR WKH SRLQW WKDW LW
ZDUUDQWV D MXGLFLDO GHFLVLRQ¶´  &LWLQJ Cotton v. HUMACare, Inc. 1R 
 71 :UN &RPS $SS %G /(;,6  DW  7HQQ :RUNHUV¶ &RPS $SS %G
6HSW ,UHVSHFWIXOO\GLVDJUHH
         
         7KHSDUWLHVKDYHQRWUDLVHGDQ\LVVXHFRQFHUQLQJWKHWULDOFRXUW¶VGHFLVLRQWRJUDQW
WKHHPSOR\HH¶VUHTXHVWWRELIXUFDWHWKHWULDO7KHSDUWLHVGRQRWTXHVWLRQWKHWULDOFRXUW¶V
GHFLVLRQWRUHVROYHWKHFRPSHQVDELOLW\LVVXHSULRUWRWKHHPSOR\HHFRPSOHWLQJKLVPHGLFDO
FDUH  ,Q P\ RSLQLRQ WKH MXGJHV RI WKH &RXUW RI :RUNHUV¶ &RPSHQVDWLRQ KDYH WKH
GLVFUHWLRQWRELIXUFDWHDWULDORQWKHPHULWVLQDSSURSULDWHFDVHVDQG,EHOLHYHWKLVZDVDQ
DSSURSULDWHFDVHIRUELIXUFDWLRQ7KLVFDVHSUHVHQWVWKHIRXUWKDSSHDOZHKDYHFRQVLGHUHG
LQ ZKLFK WKH WULDO FRXUW ELIXUFDWHG RQH RU PRUH FODLPV IRU WULDO  1RQH RI RXU SUHYLRXV
RSLQLRQV VWDWHV RU VXJJHVWV WKH &RXUW RI :RUNHUV¶ &RPSHQVDWLRQ &ODLPV GRHV QRW KDYH
WKH DXWKRULW\ WR ELIXUFDWH D WULDO  3ULRU WR WKH HQDFWPHQW RI WKH  :RUNHUV¶

                                                   
&RPSHQVDWLRQ 5HIRUP $FW ³5HIRUP $FW´  LW ZDV QRW XQXVXDO IRU D WULDO FRXUW WR
ELIXUFDWH D ZRUNHUV¶ FRPSHQVDWLRQ WULDO See, e.g. English v. Compass Grp. USA, Inc.
1R (:&5:&  7HQQ /(;,6  7HQQ :RUNHUV¶ &RPS 3DQHO
'HF Eady v. Commodore Express, Inc.1R0:&5:&
7HQQ /(;,6  7HQQ:RUNHUV¶ &RPS 3DQHO 0DU   Ruskin v. Ledic Realty
Servs.1R::&5:&7HQQ/(;,6 7HQQ:RUNHUV¶&RPS
3DQHO )HE    Kazeleski v. Dixie Motors, Inc. 1R 0:&5:&
 7HQQ /(;,6  7HQQ :RUNHUV¶ &RPS 3DQHO )HE    Parker v. Haps
Heating 1R :6&:&0:&  7HQQ /(;,6  7HQQ :RUNHUV¶
&RPS 3DQHO -DQ    Hollis v. ATC, Inc. 1R 0:&5&9 
7HQQ/(;,6 7HQQ:RUNHUV¶&RPS3DQHO$SU Hubble v. Dyer Nursing
Home6:G 7HQQ Holley v. Holley1R::&5&9
7HQQ/(;,6 7HQQ:RUNHUV¶&RPS3DQHO-DQ Mooney v. Brecon
Knitting Mills 1R 6&9  7HQQ /(;,6  7HQQ :RUNHUV¶
&RPS 3DQHO $SU    Ward v. Fed. Transp. 1R 6&+ 
7HQQ/(;,6 7HQQ:RUNHUV¶&RPS3DQHO0D\ Ledford v. McPherson
1R6&97HQQ/(;,6 7HQQ-XQH 
        
        , DJUHH WKH WULDO FRXUW¶V RUGHU XQGHU UHYLHZ LV DQ LQWHUORFXWRU\ RUGHU WKDW LV RQH
WKDWGRHVQRWUHVROYHDOOWKHLVVXHVLQWKHFDVH ,QP\YLHZWKHDEVHQFHRI³FHUWLI\LQJ´
ODQJXDJH LQ WKH RUGHU DV FRQWHPSODWHG LQ 7HQQHVVHH 5XOH RI &LYLO 3URFHGXUH 
H[SUHVVO\GLUHFWLQJWKHHQWU\RIDILQDOMXGJPHQWDVWRWKHDGMXGLFDWHGFODLPVUHQGHUVWKH
RUGHULQWHUORFXWRU\:KLOH5XOHSHUPLWVEXWGRHVQRWUHTXLUHDWULDOFRXUWWRGLUHFW
WKHHQWU\RIDILQDOMXGJPHQWWKHWULDOFRXUW¶VRUGHULQWKLVFDVHQRWRQO\IDLOHGWRLQFOXGH
WKH FHUWLI\LQJ ODQJXDJH EXW VWDWHG WKDW LWV RUGHU ³LV QRW D ILQDO RUGHU DGGUHVVLQJ DOO
FRQWHVWHGLVVXHVLQWKLVFODLP´
        
        :H UHTXHVWHG WKH SDUWLHV WR VXEPLW VXSSOHPHQWDO EULHIV DGGUHVVLQJ ZKHWKHU WKLV
DSSHDO LV VXEMHFW WR GLVPLVVDO EDVHG RQ 5XOH   ,URQLFDOO\ WKH PDMRULW\ FRQFOXGHV
WKDW³WRZKDWH[WHQW5XOHPD\DSSO\WRELIXUFDWHGWULDOVFRQGXFWHGLQWKH&RXUWRI
:RUNHUV¶&RPSHQVDWLRQ&ODLPVLVDQLVVXHIRUDQRWKHUGD\´7KHPDMRULW\³H[SUHVV>HV@
QRRSLQLRQRQZKHWKHU5XOHDSSOLHVWRSRVWUHIRUPFDVHV´$OVRWKHPDMRULW\GRHV
QRW DGGUHVV 5XOH  ZKLFK SURYLGHV WKH DXWKRULW\ IRU MXGJHV RI RXU VWDWH MXGLFLDO
FRXUWVWRELIXUFDWHWULDOV

        $VWKHPDMRULW\QRWHVWKH$SSHDOV%RDUGKDV³REVHUYHGWKDWµUHVROYLQJOLWLJDWLRQ
LQSLHFHPHDOIDVKLRQPD\GHOD\DILQDOUHVROXWLRQRIDFDVHDQGUDUHO\VHUYHVWKHLQWHUHVWV


  7HQQ &RPS 5  5HJV      GHILQHV ³,QWHUORFXWRU\ 2UGHU´ WR PHDQ DQ RUGHU
³WKDW DZDUGV RU GHQLHV WHPSRUDU\ GLVDELOLW\ RU PHGLFDO EHQHILWV IROORZLQJ D UHYLHZ RI WKH VXEPLWWHG
PDWHULDORUDKHDULQJLIRQHLVFRQYHQHGDWWKHGLVFUHWLRQRIWKHZRUNHUV¶FRPSHQVDWLRQMXGJHDVDUHVXOW
RI D PRWLRQ IRU H[SHGLWHG KHDULQJ´  %\ FRQWUDVW %ODFN¶V /DZ 'LFWLRQDU\ WK HG   GHILQHV
³LQWHUORFXWRU\´ RI DQ RUGHU  DV ³LQWHULP RU WHPSRUDU\ QRW FRQVWLWXWLQJ D ILQDO UHVROXWLRQ RI WKH ZKROH
FRQWURYHUV\´0\XVHRIWKHWHUP³LQWHUORFXWRU\´KHUHUHIHUVWRWKHODWWHUGHILQLWLRQ

                                                          

RIMXGLFLDOHFRQRP\¶´ &LWDWLRQRPLWWHG 7KHPDMRULW\DGGUHVVHVIRXUVSHFLILFUHDVRQV
LQ FRQFOXGLQJ ELIXUFDWHG WULDOV VKRXOG EH DYRLGHG  ,Q P\ RSLQLRQ HDFK RI WKH IRXU
UHDVRQVVXSSRUWVWKHDSSOLFDELOLW\RI5XOHVDQGWRWKHKHDULQJVFRQGXFWHGE\
WKHMXGJHVRIWKH&RXUWRI:RUNHUV¶&RPSHQVDWLRQ&ODLPV
         
         7KHILUVWUHDVRQIRUDYRLGLQJELIXUFDWHGWULDOVDFFRUGLQJWRWKHPDMRULW\LVEHFDXVH
³QHLWKHU WKH ZRUNHUV¶ FRPSHQVDWLRQ VWDWXWHV QRU WKH UHJXODWLRQV FRQWHPSODWH WKDW D
ELIXUFDWHGWULDOZLOORFFXULQDZRUNHUV¶FRPSHQVDWLRQFDVH´)XUWKHUWKHPDMRULW\VWDWHV
³>W@KHUH LV QR LQGLFDWLRQ WKDW WKH OHJLVODWXUH LQ SDVVLQJ WKH 5HIRUP $FW RI 
FRQWHPSODWHG ELIXUFDWHG WULDOV DV D PHDQV RI UHVROYLQJ ZRUNHUV¶ FRPSHQVDWLRQ FDVHV´
:KLOH , DJUHH QHLWKHU WKH 5HIRUP $FW QRU WKH UHJXODWLRQV DGRSWHG E\ WKH %XUHDX RI
:RUNHUV¶ &RPSHQVDWLRQ ³%XUHDX´  LQFOXGH SURYLVLRQV H[SUHVVO\ DGGUHVVLQJ ELIXUFDWHG
WULDOV,UHVSHFWIXOO\GLVDJUHHZLWKWKHPDMRULW\¶VFRQFOXVLRQWKDWQHLWKHUWKHVWDWXWHVQRU
WKH UHJXODWLRQV ³FRQWHPSODWHG ELIXUFDWHG WULDOV DV D PHDQV RI UHVROYLQJ ZRUNHUV¶
FRPSHQVDWLRQFDVHV´
         
         ,QGHHG WKH 5HIRUP $FW SURYLGHV LQ 7HQQHVVHH &RGH $QQRWDWHG VHFWLRQ 
 D     WKDW ³>Z@RUNHUV¶ FRPSHQVDWLRQ MXGJHV VKDOO FRQGXFW KHDULQJV LQ
DFFRUGDQFHZLWKWKH7HQQHVVHH5XOHVRI&LYLO3URFHGXUHDQGWKHUXOHVDGRSWHGE\WKH
EXUHDX´)XUWKHUVHFWLRQ F    VWDWHVWKDW³WKH7HQQHVVHH5XOHVRI&LYLO
3URFHGXUHVKDOOJRYHUQSURFHHGLQJVDWDOOKHDULQJVEHIRUHDZRUNHUV¶FRPSHQVDWLRQMXGJH
XQOHVV DQ DOWHUQDWH SURFHGXUDO    UXOH KDV EHHQ DGRSWHG E\ WKH DGPLQLVWUDWRU´  7KH
PDMRULW\LVVLOHQWDVWRDQ\DOWHUQDWHSURFHGXUDOUXOHDGRSWHGE\WKHDGPLQLVWUDWRUDQGP\
UHYLHZRIWKHUHJXODWLRQVJRYHUQLQJKHDULQJVEHIRUHWKH&RXUWRI:RUNHUV¶&RPSHQVDWLRQ
&ODLPVUHYHDOVQRQH7KHUHJXODWLRQVGRKRZHYHUPDNHUHIHUHQFHWRWKH5XOHVRI&LYLO
3URFHGXUHLQDGGUHVVLQJGLVFRYHU\GHSRVLWLRQVWKHFRPSXWDWLRQRIWLPHWKHLVVXDQFHDQG
VHUYLFHRIVXESRHQDVPRWLRQVIRUVXPPDU\MXGJPHQWDQGWKHMXULVGLFWLRQRIWKH&RXUWRI
:RUNHUV¶ &RPSHQVDWLRQ &ODLPV WR UXOH RQ SRVWWULDO PRWLRQV  See 7HQQ &RPS 5 
5HJV           D  DQG     )XUWKHUPRUH ZH
SUHYLRXVO\KHOGWKDWSDUWLHVLQWKH&RXUWRI:RUNHUV¶&RPSHQVDWLRQ&ODLPVDUH³HQWLWOHG
WR WKH SURWHFWLRQV RIIHUHG E\ WKH 7HQQHVVHH 5XOHV RI &LYLO 3URFHGXUH´  Syph v. Choice
Food Grp., Inc.1R71:UN&RPS$SS%G/(;,6DW 
 7HQQ:RUNHUV¶&RPS$SS%G$SU :HREVHUYHGLQSyphWKDWWKH*HQHUDO
$VVHPEO\ H[SUHVVHG LWV LQWHQW WKDW WKH &RXUW RI :RUNHUV¶ &RPSHQVDWLRQ &ODLPV VKDOO
³FRQGXFWKHDULQJVLQDFFRUGDQFHZLWKWKH7HQQHVVHH5XOHVRI&LYLO3URFHGXUH´Id.DW 
 FLWDWLRQ RPLWWHG   7KH $SSHDOV %RDUG FRQFOXGHG LQ Syph WKDW WKH 7HQQHVVHH 5XOHV RI
&LYLO 3URFHGXUH ³VKDOO JRYHUQ XQOHVV WKH DGPLQLVWUDWRU KDV DGRSWHG DQ DOWHUQDWLYH
SURFHGXUDOUXOHWKDWFRQIOLFWV´Id.DW 
         
         7KH VHFRQG UHDVRQ WKH PDMRULW\ SUHVHQWV IRU DYRLGLQJ ELIXUFDWHG WULDOV GHFODUHV
³WKHUH LV QRWKLQJ LQ WKH VWDWXWHV RU UHJXODWLRQV WR UHVWULFW D WULDO FRXUW IURP KHDULQJ
DGGLWLRQDOHYLGHQFHRUFKDQJLQJLWVPLQGRQWKHLVVXHVUDLVHGDQGGHFLGHGLQDELIXUFDWHG
WULDO DV VXFK RUGHUV GR QRW EHFRPH ILQDO E\ RSHUDWLRQ RI ODZ´  $JDLQ 5XOH 

                                                 

SHUPLWVEXWGRHVQRWUHTXLUHDWULDOMXGJHWRGLUHFWWKHHQWU\RIDILQDOMXGJPHQW³DVWR
RQH RU PRUH EXW IHZHU WKDQ DOO RI WKH FODLPV RU SDUWLHV´  ,Q P\ RSLQLRQ LI VXFK
FHUWLILFDWLRQLVLQFOXGHGLQWKHWULDOFRXUW¶VFRPSHQVDWLRQRUGHUWKHMXGJPHQWVRFHUWLILHG
EHFRPHV DSSHDODEOH DV RI ULJKW DV SURYLGHG LQ VHFWLRQ  F    7KH H[DPSOH
SUHVHQWHGE\WKHPDMRULW\GRHVQRWFRQWHPSODWHDMXGJPHQWFHUWLILHGLQDFFRUGDQFHZLWK
5XOHZKLFKLQGHHGZRXOGUHVXOWLQWKDWW\SHRIRUGHUEHLQJ³VXEMHFWWRUHYLVLRQDW
DQ\WLPHEHIRUHWKHHQWU\RIWKHMXGJPHQWDGMXGLFDWLQJDOOWKHFODLPVDQGWKHULJKWVDQG
OLDELOLWLHVRIDOORIWKHSDUWLHV´7HQQ5&LY3$SSURSULDWHFHUWLI\LQJODQJXDJH
LQDWULDOFRXUW¶VRUGHUGLUHFWLQJ³WKHHQWU\RIDILQDOMXGJPHQWDVWRRQHRUPRUHEXWIHZHU
WKDQDOORIWKHFODLPVRUSDUWLHV´ZRXOGIRUHFORVHWKHSRWHQWLDOSUREOHPVSUHVHQWHGE\DQ
RUGHUDVGHVFULEHGLQWKHPDMRULW\¶VH[DPSOH
         
         7KH PDMRULW\¶V WKLUG VWDWHG UHDVRQ IRU DYRLGLQJ ELIXUFDWHG WULDOV DVVHUWV DQ
DUJXPHQWFRXOGEHPDGHWKDWWKH$SSHDOV%RDUG¶VRSLQLRQDGGUHVVLQJWKHDSSHDORIDWULDO
FRXUW¶V FRPSHQVDWLRQ RUGHU IROORZLQJ D ELIXUFDWHG WULDO PLJKW QRW EH DSSHDODEOH WR WKH
6XSUHPH&RXUW³EHFDXVHVXFKDQDSSHDOGRHVQRWIDOOZLWKLQWKHDPELWRIDQDSSHDODVRI
ULJKWDVGHILQHGLQ5XOH D RIWKH7HQQHVVHH5XOHVRI$SSHOODWH3URFHGXUH´$JDLQWKH
PDMRULW\¶V DUJXPHQW FRQWHPSODWHV DQ RUGHU IURP WKH &RXUW RI :RUNHUV¶ &RPSHQVDWLRQ
&ODLPV WKDW LV DSSHDOHG WR XV WKDW GRHV QRW LQFOXGH DSSURSULDWH FHUWLI\LQJ ODQJXDJH DV
FRQWHPSODWHGLQ5XOH,QP\RSLQLRQLIDWULDOFRXUWSURSHUO\GLUHFWVWKHHQWU\RID
ILQDOMXGJPHQWLQDFFRUGDQFHZLWK5XOHVXFKMXGJPHQWLVUHYLHZDEOHE\XVDQGZH
³PXVW LI DSSURSULDWH FHUWLI\ DV ILQDO WKH RUGHU RI WKH FRXUW RI ZRUNHUV¶ FRPSHQVDWLRQ
FODLPV DV DIILUPHG UHYHUVHG PRGLILHG RU UHPDQGHG´  7HQQ &RGH $QQ  
 D  %   8SRQVXFKFHUWLILFDWLRQRIILQDOLW\E\WKH$SSHDOV%RDUGDQDSSHDO
DVRIULJKWOLHVWRWKH6XSUHPH&RXUWId.
         
         )LQDOO\ WKH PDMRULW\ DVVHUWV WKDW ³UHVROY>LQJ@ LVVXHV LQFUHPHQWDOO\ LQ VHSDUDWH
WULDOV´LVRIWHQ³DQ\WKLQJEXWHIILFLHQW´7KHPDMRULW\SRVLWVWKDW³ZKHQOLWLJDQWVXVHWKH
PHFKDQLVPV LQ SODFH DQG SUHSDUH WKHLU FDVHV IRU D µIXOO HYLGHQWLDU\ KHDULQJ¶ DV
FRQWHPSODWHGE\5XOH  DQH[SHGLWLRXVDQGHIILFLHQWUHVROXWLRQSURYLGHV
HPSOR\HHVDQGEXVLQHVVHVDOLNHPXFKQHHGHGILQDOLW\DQGWKHDELOLW\WRPRYHRQ´+HUH
WKHSDUWLHVKDGD³IXOOHYLGHQWLDU\KHDULQJ´RQWKHLVVXHVWKDWWKHSDUWLHVDQGWKHWULDOFRXUW
DJUHHGWRDGGUHVV%RWKWKHHPSOR\HH¶VPRWLRQWRELIXUFDWHWKHWULDODQGWKHWULDOFRXUW¶V
RUGHU JUDQWLQJ WKH PRWLRQ LGHQWLILHG FRPSHOOLQJ UHDVRQV WR EULQJ ILQDOLW\ WR WKH
FRPSHQVDELOLW\ LVVXH DW WKLV VWDJH RI WKH OLWLJDWLRQ  7KH HPSOR\HH KDG SUHYLRXVO\


   7KH UXOH FLWHG E\ WKH PDMRULW\ 5XOH    GHILQHV ³&RPSHQVDWLRQ 2UGHU´ DQG SURYLGHV
WKDWLWLVDQRUGHU³IROORZLQJFRQFOXVLRQRIDIXOOHYLGHQWLDU\KHDULQJRUDGHFLVLRQRQWKHUHFRUG´
,URQLFDOO\LWIXUWKHUSURYLGHVWKDWWKHSDUWLHVPD\UHTXHVW³DFRPSHQVDWLRQRUGHUUHVROYLQJWKHLVVXHVLQ
GLVSXWHZLWKRXWDKHDULQJ´


   , XVH WKH WHUP ³IXOO HYLGHQWLDU\ KHDULQJ´ WR PHDQ D KHDULQJ GXULQJ ZKLFK OLYH WHVWLPRQ\ DQG
GHPRQVWUDWLYHHYLGHQFH PD\EHRIIHUHGDQGWKHSDUWLHV PD\FRQGXFWFURVVH[DPLQDWLRQSee McCall v.
Nat’l Health Corp.6:G 7HQQ 

                                                       

UHTXHVWHG DQ H[SHGLWHG KHDULQJ WKDW UHVXOWHG LQ WKH WULDO FRXUW GHQ\LQJ EHQHILWV
7KHUHDIWHU WKH HPSOR\HH¶V WUHDWLQJ SK\VLFLDQ UHFRPPHQGHG D WKLUG VXUJHU\ IRU WKH
HPSOR\HH¶VLQMXU\WKHHPSOR\HUUHIXVHGWRDXWKRUL]HWKHVXUJHU\WKHHPSOR\HH¶VSULYDWH
KHDOWK LQVXUHU UHIXVHG WR DXWKRUL]H WKH VXUJHU\ DQG WKH SDUWLHV REWDLQHG DGGLWLRQDO
PHGLFDOSURRIE\GHSRVLQJWKHSK\VLFLDQZKRUHFRPPHQGHGWKHDGGLWLRQDOVXUJHU\7KH
HPSOR\HHVWDWHGLQKLVPRWLRQWKDWWKHFODLPKDGEHHQSHQGLQJIRUFORVHWRD\HDUDQGKH
³ZLVK>HG@WREHKHDUGDQGUHTXHVW>HG@WKHFRXUWWRDGGUHVV´WKHFRPSHQVDELOLW\LVVXH
7KHHPSOR\HUGLGQRWREMHFWWRELIXUFDWLQJWKHWULDODQGDFNQRZOHGJHGWKDWLVVXHVUHODWLQJ
WR SHUPDQHQW GLVDELOLW\ EHQHILWV ZHUH UHVHUYHG IRU D VXEVHTXHQW KHDULQJ LI QHFHVVDU\
7KH SDUWLHV SUHVHQWHG WKHLU SURRI LQ D ³IXOO HYLGHQWLDU\ KHDULQJ´ EXW EHFDXVH WKH WULDO
FRXUW GLG QRW FHUWLI\ LWV GHFLVLRQ DV ILQDO LQ DFFRUGDQFH ZLWK 5XOH  LWV RUGHU
GHWHUPLQLQJ WKDW WKH HPSOR\HH¶V FODLP ZDV FRPSHQVDEOH ZDV LQWHUORFXWRU\ UHVXOWLQJ LQ
WKH LQVWDQW DSSHDO EHLQJ SUHPDWXUH  :LWKRXW WKH FHUWLI\LQJ ODQJXDJH WKH WULDO FRXUW¶V
RUGHU³LVVXEMHFWWRUHYLVLRQDWDQ\WLPHEHIRUHWKHHQWU\RIWKHMXGJPHQWDGMXGLFDWLQJDOO
RIWKHFODLPVDQGDOORIWKHULJKWVDQGOLDELOLWLHVRIDOORIWKHSDUWLHV´7HQQ5&LY3


        $GPLWWHGO\ WKH DXWKRULW\ LQ 5XOH  IRU WULDO FRXUWV WR ³GLUHFW WKH HQWU\ RI D
ILQDOMXGJPHQW´VHHPVLQFRPSDWLEOHZLWKWKDWSDUWRIVHFWLRQ F  VWDWLQJ³>W@KH
GHFLVLRQRIWKHZRUNHUV¶FRPSHQVDWLRQMXGJHVKDOOEHFRPHILQDOWKLUW\  GD\VDIWHUWKH
ZRUNHUV¶FRPSHQVDWLRQMXGJHHQWHUVDFRPSHQVDWLRQRUGHUXQOHVVDSDUW\LQLQWHUHVWVHHNV
DQDSSHDORIWKHGHFLVLRQIURPWKHZRUNHUV¶FRPSHQVDWLRQDSSHDOVERDUG´6XEVHFWLRQ
 F   DGGLWLRQDOO\ SURYLGHV WKDW LI D SDUW\ LQ LQWHUHVW GRHV QRW WLPHO\ VHHN DQ
DSSHDO IURP WKH $SSHDOV %RDUG ³WKH RUGHU RI WKH ZRUNHUV¶ FRPSHQVDWLRQ MXGJH VKDOO
EHFRPHILQDODQGPD\EHDSSHDOHGWRWKHVWDWHVXSUHPHFRXUWLQWKHPDQQHUSURYLGHGE\
´  'RHV LW IROORZ WKDW WKH &RXUW RI :RUNHUV¶ &RPSHQVDWLRQ &ODLPV ODFNV WKH
DXWKRULW\WR³GLUHFWWKHHQWU\RIDILQDOMXGJPHQWDVWRRQHRUPRUHEXWIHZHUWKDQDOORI
WKHFODLPVRUSDUWLHV´DVSURYLGHGLQ5XOH"1RWLQP\YLHZ
        
        3ULRUWRWKH5HIRUP$FWZRUNHUV¶FRPSHQVDWLRQFODLPVZHUHGHFLGHGLQDK\EULG
V\VWHP LQ ZKLFK SDUWLHV ZHUH UHTXLUHG WR SDUWLFLSDWH LQ DQG H[KDXVW DQ DGPLQLVWUDWLYH
SURFHVVEHIRUHMXGLFLDOFRXUWVDFTXLUHGMXULVGLFWLRQWRDGMXGLFDWHWKHFODLPV7KH5HIRUP
$FWUHSODFHGWKDWV\VWHPZLWKDQDGPLQLVWUDWLYHV\VWHPLQZKLFKDFFHVVWRMXGLFLDOFRXUWV
LVOLPLWHGWRDQDSSHDODVRIULJKWWRWKH6XSUHPH&RXUWE\³>D@Q\SDUW\WRWKHSURFHHGLQJV
LQ WKH FRXUW RI ZRUNHUV¶ FRPSHQVDWLRQ FODLPV    GLVVDWLVILHG RU DJJULHYHG E\ WKH





  ,W OLNHZLVH VHHPV LQFRPSDWLEOH ZLWK WKH SURYLVLRQ LQ 7HQQHVVHH &RGH $QQRWDWHG VHFWLRQ 
 D  % VWDWLQJ³>L@IDFRPSHQVDWLRQRUGHULVWLPHO\DSSHDOHGWRWKHZRUNHUV¶FRPSHQVDWLRQDSSHDOV
ERDUGWKHRUGHULVVXHGE\WKHZRUNHUV¶FRPSHQVDWLRQMXGJHPXVWQRWEHFRPHILQDODVSURYLGHGLQVHFWLRQ
 F   XQWLO WKH ZRUNHUV FRPSHQVDWLRQ DSSHDOV ERDUG LVVXHV D ZULWWHQ GHFLVLRQ FHUWLI\LQJ WKH
RUGHUDVDILQDORUGHU´

                                                       

MXGJPHQWRIWKDWFRXUW´7HQQ&RGH$QQ D    3ULRUWRWKH5HIRUP
$FW WULDO FRXUWV ELIXUFDWHG ZRUNHUV¶ FRPSHQVDWLRQ WULDOV QRW RQO\ WR DOORZ SDUWLHV WR
DGGUHVVFRPSHQVDELOLW\RIDFODLPEHIRUHDQHPSOR\HHKDGUHFHLYHGRUFRPSOHWHGPHGLFDO
WUHDWPHQWEXWDOVRWRDGGUHVVZKHWKHUDQHPSOR\HHZDVHQWLWOHGWRWHPSRUDU\GLVDELOLW\RU
PHGLFDO EHQHILWV SULRU WR D FRPSHQVDELOLW\ GHWHUPLQDWLRQ  See, e.g. Gooch v. City of
Murfreesboro 1R 0:&5:&  7HQQ /(;,6  DW  7HQQ
:RUNHUV¶ &RPS 3DQHO 'HF    ³7KH SXUSRVH RI WKH ILUVW KHDULQJ ZDV WR
GHWHUPLQH ZKHWKHU RU QRW (PSOR\HU VKRXOG EH RUGHUHG WR SD\ PHGLFDO H[SHQVHV DQG
WHPSRUDU\GLVDELOLW\EHQHILWV´ 
        
        ,QP\YLHZWKH5HIRUP$FW¶VH[SHGLWHGKHDULQJSURFHVVDGGUHVVHGLQVHFWLRQ
 G  HOLPLQDWHG DQ\ QHHG IRU WKH &RXUW RI :RUNHUV¶ &RPSHQVDWLRQ &ODLPV WR
ELIXUFDWH D WULDO WR GHWHUPLQH ZKHWKHU DQ HPSOR\HU VKRXOG EH UHTXLUHG WR SURYLGH
WHPSRUDU\GLVDELOLW\RUPHGLFDOEHQHILWVEHIRUHWKHSDUWLHVKDYHDIXOOHYLGHQWLDU\KHDULQJ
RQ FRPSHQVDELOLW\  ,QGHHG WKH H[SHGLWHG KHDULQJ SURFHVV SURYLGHV D WULDO FRXUW WKH
GLVFUHWLRQWRKHDUGLVSXWHV³FRQFHUQLQJWKHSURYLVLRQRIWHPSRUDU\GLVDELOLW\RUPHGLFDO
EHQHILWV´DQGLVVXH³DQLQWHUORFXWRU\RUGHUIRUWHPSRUDU\GLVDELOLW\RUPHGLFDOEHQHILWV´
7HQQ &RGH $QQ   G      :KLOH DQ\ SDUW\ PD\ DSSHDO D WULDO FRXUW¶V
LQWHUORFXWRU\ RUGHU DZDUGLQJ RU GHQ\LQJ WHPSRUDU\ GLVDELOLW\ RU PHGLFDO EHQHILWV WR WKH
$SSHDOV %RDUG VHFWLRQ  D  $  SURYLGHV WKDW ³>W@KH GHFLVLRQ RI WKH ZRUNHUV¶
FRPSHQVDWLRQDSSHDOVERDUGLVQRWVXEMHFWWRIXUWKHUUHYLHZ´
        
        3DUWLHV DJJULHYHG E\ D GHFLVLRQ RI WKH &RXUW RI :RUNHUV¶ &RPSHQVDWLRQ &ODLPV
FDQDSSHDOWRWKH$SSHDOV%RDUGZLWKRXWIRUHFORVLQJMXGLFLDOUHVROXWLRQE\WKH6XSUHPH
&RXUW  See 7HQQ &RGH $QQ   F    %\ GHOD\LQJ WKH ³ILQDOLW\´ RI WKH WULDO
FRXUW¶VGHFLVLRQXQWLOWKLUW\GD\VDIWHUWKHdate of entryRIWKHWULDOFRXUW¶VRUGHUSDUWLHV
KDYH WKH RSWLRQ RI DSSHDOLQJ WKHWULDO FRXUW¶V GHFLVLRQ WR WKH$SSHDOV %RDUG E\ ILOLQJ D
QRWLFHRIDSSHDOZLWKLQWKLUW\GD\VRIWKHdate of entryRIWKHWULDOFRXUW¶VFRPSHQVDWLRQ
RUGHU$OWHUQDWLYHO\SDUWLHVFDQZDLWWKLUW\GD\VXQWLOWKHWULDOFRXUW¶VGHFLVLRQEHFRPHV
³ILQDO´DFFRUGLQJWRWKHWHUPVRIVHFWLRQ F  DQGDSSHDOWRWKH6XSUHPH&RXUW
:LWKRXWDPHFKDQLVPWRGHOD\WKHILQDOLW\RIWKHWULDOFRXUW¶VGHFLVLRQXQWLOWKHWLPHIRU
DSSHDOWRWKH$SSHDOV%RDUGKDVH[SLUHGDQ\QRWLFHRIDSSHDOWRWKH6XSUHPH&RXUWILOHG
PRUHWKDQWKLUW\GD\VDIWHUHQWU\RIWKHZRUNHUV¶FRPSHQVDWLRQMXGJH¶VGHFLVLRQZRXOGEH
XQWLPHO\5DWKHUWKDQUHTXLUHSDUWLHVVHHNLQJDQDSSHDORIWKHWULDOFRXUW¶VGHFLVLRQWR



   $Q DSSHDO DV RI ULJKW WR WKH 7HQQHVVHH 6XSUHPH &RXUW DOVR OLHV IURP D MXGJPHQW RI WKH &RXUW RI
:RUNHUV¶&RPSHQVDWLRQ&ODLPVWKDWWKH$SSHDOV%RDUGFHUWLILHVDVILQDOLQDFFRUGDQFHZLWKVHFWLRQ
 D  % 


   7KH PDMRULW\ VWDWHV WKDW ³HYHQ DVVXPLQJ´ 5XOH  DOORZV WKH &RXUW RI :RUNHUV¶ &RPSHQVDWLRQ
&ODLPVWRGLUHFWWKHHQWU\RIDILQDOMXGJPHQWDVWRIHZHUWKDQDOORIWKHFODLPV³WKHUHLVQRWKLQJLQWKH
:RUNHUV¶ &RPSHQVDWLRQ /DZ RU WKH 7HQQHVVHH 5XOHV RI $SSHOODWH 3URFHGXUH WKDW WROOV WKH WKLUW\GD\
GHDGOLQHWRDSSHDOVXFKDMXGJPHQWWRWKH7HQQHVVHH6XSUHPH&RXUW´7KHPDMRULW\QRWHVWKDW7HQQHVVHH
5XOHVRI$SSHOODWH3URFHGXUH D ³PDQGDWHV´WKDWDQRWLFHRIDSSHDOEHILOHG³ZLWKLQGD\VDIWHUWKH

                                                         

VHOHFW EHWZHHQ WKH $SSHDOV %RDUG RU WKH 6XSUHPH &RXUW GXULQJ WKH WKLUW\ GD\ SHULRG
IROORZLQJHQWU\RIWKHWULDOFRXUW¶VGHFLVLRQVHFWLRQ F  DOORZVDSDUW\VHHNLQJ
DQ DSSHDO WKLUW\ GD\V IURP WKH GDWH RI HQWU\ RI WKH WULDO FRXUW¶V RUGHU WR DSSHDO WR WKH
$SSHDOV%RDUGWKHQDQDGGLWLRQDOWKLUW\GD\VWRDSSHDOWRWKH6XSUHPH&RXUWLQWKHHYHQW
WKHUH LV QR WLPHO\ DSSHDO WR WKH $SSHDOV %RDUG  ,Q P\ RSLQLRQ WKLV VWUXFWXUH IRU WKH
DSSHOODWHSURFHVVIRUSDUWLHVVHHNLQJUHYLHZRIDWULDOFRXUW¶VFRPSHQVDWLRQGHWHUPLQDWLRQ
GRHVQRWIRUHFORVHWKHDSSOLFDWLRQRI5XOHVDQG
         
         7KH PDMRULW\ VWDWHV WKDW HDFK RI WKH FDVHV SUHYLRXVO\ FRPLQJ EHIRUH WKH $SSHDOV
%RDUG³LQDWZR\HDUVSDQ´LQZKLFKWKHFRPSHQVDWLRQWULDOZDVELIXUFDWHG³KDVKDGLWV
VKDUHRISUREOHPVUHVXOWLQJLQWKHWULDOFRXUW¶VRUGHUEHLQJVHWDVLGH´:KLOH,DJUHHWZR
RI WKH WKUHH SUHYLRXV FDVHV ZHUH SUREOHPDWLF WKH WZR FRPLQJ EHIRUH XV LQ WKH ODVW WZR
\HDUV P\REVHUYDWLRQVIURPWKRVHFDVHVOHDGPHWRFRQFOXGHWKH³SUREOHPV´DURVHIURP
WKHFRXUWVGHFLGLQJLVVXHVEH\RQGWKHVFRSHRIWKHLVVXHVWKHSDUWLHVDQGWKHFRXUWVDJUHHG
WRUHVROYHLQWKRVHELIXUFDWHGWULDOV
         
         ,QWKHILUVWDSSHDOWRXVLQYROYLQJDELIXUFDWHGFRPSHQVDWLRQWULDOZHUHVROYHGWKH
LVVXHV RQ DSSHDO ZLWKRXW DGGUHVVLQJ WKH ELIXUFDWHG QDWXUH RI WKH WULDO  See Willis v. All
Staff 1R   71 :UN &RPS $SS %G /(;,6  7HQQ :RUNHUV¶
&RPS$SS%G1RY 0RUHRYHUVXEVHTXHQWWRRXURSLQLRQLQWillisUHYHUVLQJ
WKH WULDO FRXUW¶V FRPSHQVDELOLW\ GHWHUPLQDWLRQ DQG UHPDQGLQJ WKH FDVH WR WKH WULDO FRXUW
IRUDQRUGHUGLVPLVVLQJWKHFODLPWKHHPSOR\HHDSSHDOHGWKHWULDOFRXUW¶VGLVPLVVDOWRWKH
6XSUHPH&RXUW7KH6SHFLDO:RUNHUV¶&RPSHQVDWLRQ$SSHDOV3DQHO¶VRSLQLRQQRWHGWKH
ELIXUFDWHGQDWXUHRIWKHWULDOWKHWULDOFRXUW¶VLQLWLDOFRPSHQVDWLRQRUGHUGHWHUPLQLQJWKH
FODLPWREHFRPSHQVDEOHWKHHPSOR\HU¶VDSSHDOWRXVDVZHOODVRXUFRQFOXVLRQWKDWWKH
SURRI SUHSRQGHUDWHG DJDLQVW WKH WULDO FRXUW¶V GHWHUPLQDWLRQ  7KH 3DQHO DJUHHG ZLWK RXU
RSLQLRQDQGDIILUPHGWKHWULDOFRXUW¶VVXEVHTXHQWGLVPLVVDORIWKHFDVHWillis v. All Staff
1R 06&5:&  7HQQ /(;,6  7HQQ :RUNHUV¶ &RPS 3DQHO
$XJ 
         
         ,QWKHWZRVXEVHTXHQWFDVHVDSSHDOHGWRXVWKDWLQYROYHGELIXUFDWHGFRPSHQVDWLRQ
WULDOVZHGLGQRWYDFDWHDQ\GHWHUPLQDWLRQVE\WKHWULDOFRXUWVRWKHUWKDQGHWHUPLQDWLRQV
WKDW ZHQW EH\RQG ZKDW WKH SDUWLHV DQG WKH WULDO FRXUWV KDG DJUHHG WR DGGUHVV LQ WKH
ELIXUFDWHGWULDOV,QWKHILUVWVXFKDSSHDORucker v. Flexible Staffing Solutions of Tenn.
1R  71 :UN &RPS $SS %G /(;,6  7HQQ :RUNHUV¶ &RPS

date of entry RI WKH MXGJPHQW DSSHDOHG IURP´  (PSKDVLV DGGHG   +RZHYHU WKH PDMRULW\ IDLOV WR
DFNQRZOHGJH WKDW LI WKH WULDO FRXUW¶V GHFLVLRQ GRHV QRW EHFRPH ILQDO XQWLO  GD\V ³DIWHU WKH ZRUNHUV¶
FRPSHQVDWLRQ MXGJH HQWHUV D FRPSHQVDWLRQ RUGHU´ DQ\ QRWLFH RI DSSHDO FRPLQJ WKHUHDIWHU ZRXOG
QHFHVVDULO\EHILOHGPRUHWKDQGD\VDIWHUWKHdate of entryRIWKHRUGHUDSSHDOHGIURPDVVWDWHGLQ5XOH
 D ,QRWKHUZRUGVGHOD\LQJILQDOLW\RIDZRUNHUV¶FRPSHQVDWLRQMXGJH¶VRUGHUXQWLOGD\VDIWHULWV
HQWU\DVSURYLGHGLQVHFWLRQ F  QHFHVVDULO\UHVXOWVLQDQ\QRWLFHRIDSSHDOILOHGDIWHUWKHRUGHU
EHFRPHV ILQDO FRPLQJ PRUH WKDQ  GD\V ³DIWHU WKH GDWH RI HQWU\ RI WKH MXGJPHQW DSSHDOHG IURP´ DV
VWDWHGLQ5XOH D 

                                                                             

$SS %G 0D\    WKH WULDO FRXUW GHWHUPLQHG WKH FODLP ZDV FRPSHQVDEOH
+RZHYHU EHFDXVH WKH SDUWLHV DQG WKH WULDO FRXUW DJUHHG WKDW RQO\ WKH LVVXH RI
FRPSHQVDELOLW\ZRXOGEHGHWHUPLQHGDWWKHILUVWWULDOZHYDFDWHGWKHWULDOFRXUW¶VDZDUG
RIWHPSRUDU\GLVDELOLW\DQGPHGLFDOEHQHILWVGXHWRWKHWULDOFRXUW¶VRUGHUH[FHHGLQJWKH
VFRSH RI WKH LVVXHV WR EH GHFLGHG  Id. DW   :H GLG QRW GLVWXUE WKH WULDO FRXUW¶V
FRPSHQVDELOLW\GHWHUPLQDWLRQ,QDGGLWLRQZHGLVPLVVHGWKHDSSHDODVEHLQJSUHPDWXUH
EDVHGXSRQWKHWULDOFRXUW¶VIDLOXUHWRDGGUHVVDOORIWKHLVVXHVQHFHVVDU\IRUXVWRFHUWLI\
WKHWULDOFRXUW¶VFRPSHQVDWLRQRUGHUDVDILQDORUGHUId.DW 
         
         6LPLODUO\LQCotton v. HUMACare,Inc.WKHWULDOFRXUWH[FHHGHGWKHDJUHHGVFRSH
RIWKHELIXUFDWHGWULDODQGZHYDFDWHGSRUWLRQVRIWKHWULDOFRXUW¶VRUGHUWKDWH[FHHGHGWKH
VROHLVVXHWKHWULDOFRXUWKDGDJUHHGWRGHFLGH71:UN&RPS$SS%G/(;,6
DW $JDLQZHKHOGWKDWWKHDSSHDORIWKHWULDOFRXUW¶VGHWHUPLQDWLRQRIWKHVLQJOH
LVVXHWKHSDUWLHVDQGWKHFRXUWDJUHHGWRUHVROYHZDVSUHPDWXUHId.DW 
         
         7KXV WKH ELIXUFDWHG WULDOV LQYROYHG LQ WKHVH SULRU DSSHDOV UHVROYHG LVVXHV WKH
SDUWLHVDQGWKHWULDOFRXUWDJUHHGWRDGGUHVVWKHUHE\QDUURZLQJWKHUHPDLQLQJLVVXHVDQG
LQ DW OHDVW RQH FDVH REYLDWHG WKH QHHG IRU DGGLWLRQDO GLVFRYHU\ DQG DQRWKHU WULDO  7KH
HUURUV LQ Rucker DQG Cotton FRQFHUQHG WKH WULDO FRXUWV¶ IDLOXUHV WR OLPLW WKH LVVXHV WKDW
ZHUHUHVROYHGWRWKRVHLVVXHVWKHSDUWLHVDQGWKHFRXUWVDJUHHGWRDGGUHVV0RUHRYHULQ
P\ RSLQLRQ KDG WKH FRPSHQVDWLRQ RUGHUV LQ Rucker DQG Cotton LQFOXGHG FHUWLI\LQJ
ODQJXDJHDVFRQWHPSODWHGLQ5XOHWKHWULDOFRXUWV¶GHWHUPLQDWLRQVDVWRWKHFODLPV
IRUZKLFKWKHFRXUWVH[SUHVVO\GLUHFWHGHQWU\RIILQDOMXGJPHQWVZRXOGKDYHEHHQILQDO
DSSHDODEOHGHWHUPLQDWLRQV
         
         ,Q VXPPDU\ ZKLOH WKH VWDWXWRU\ VFKHPH RI WKH 5HIRUP $FW GRHV QRW H[SUHVVO\
DGGUHVV WKH ELIXUFDWLRQ RI WULDOV LW H[SUHVVO\ DGRSWV DV DSSOLFDEOH WR VXFK WULDOV WKH
7HQQHVVHH5XOHVRI&LYLO3URFHGXUHZKLFKSURYLGHDWULDOFRXUWWKHDXWKRULW\WRELIXUFDWH
WULDOVDVDGGUHVVHGLQ5XOHDQGWKHDXWKRULW\WRGLUHFWWKHHQWU\RIDILQDOMXGJPHQWLQ
DFFRUGDQFH ZLWK 5XOH   ,Q P\ YLHZ WKHVH UXOHV DSSO\ LQ WKH &RXUW RI :RUNHUV¶
&RPSHQVDWLRQ &ODLPV DQG WKH WULDO FRXUW LQ WKLV FDVH SURSHUO\ ELIXUFDWHG WKH WULDO
+RZHYHU IRU UHDVRQV QRW DSSHDULQJ LQ WKH UHFRUG WKH SDUWLHV GLG QRW UHTXHVW WKH WULDO
FRXUWWRFHUWLI\LWVGHFLVLRQDVILQDOUHVXOWLQJLQDQLQWHUORFXWRU\RUGHUVXEMHFWWRUHYLVLRQ
DVSURYLGHGLQ5XOH,ZRXOGGLVPLVVWKHDSSHDODVSUHPDWXUHDQGUHPDQGWKHFDVH
IRUDGGLWLRQDOSURFHHGLQJV




                                                  

                      TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                        WORKERS’ COMPENSATION APPEALS BOARD

James Foriest                                                 )     Docket No. 2017-06-0413
                                                              )
v.                                                            )     State File No. 92945-2016
                                                              )
United Parcel Service, Inc., et al.                           )
                                                              )
                                                              )
Appeal from the Court of Workers’                             )
Compensation Claims                                           )
Joshua D. Baker, Judge                                        )

                                       CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 14th day of August, 2018.

 Name                              Certified   First Class   Via   Fax      Via     Sent to:
                                   Mail        Mail          Fax   Number   Email

 Stephen D. Karr                                                             X      steve@flexerlaw.com
 David T. Hooper                                                             X      dhooper@hooperzinn.com
 Joshua D. Baker, Judge                                                      X      Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                             X      Via Electronic Mail
 Penny Shrum, Clerk, Court of                                                X      Penny.Patterson-Shrum@tn.gov
 Workers’ Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov